DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 U.S. BANK, NATIONAL ASSOCIATION, As Trustee For The Holders Of
                        CSAB 2007-1,
                         Appellant,

                                    v.

        RICHARD CLARKE a/k/a RICHARD C. CLARKE, et al,
                          Appellee.

                              No. 4D17-145

                           [January 4, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Barry Stone, Judge; L.T. Case No. 08-
061787 CACE.

  Shawn Taylor of DeLuca Law Group, PLLC, Fort Lauderdale, for
appellant.

   Jonathan Kline of Jonathan Kline, P.A., Weston, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.